Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the application filed on 12/06/2019.
Claims 1-59 are currently pending.
Claims 1-59 are rejected.
Claim 1, 7, 13, 19, 25, 34, 42 and 51 are independent claim.
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (WAJCERPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,497,756. 

Claim 1 of current application
Claim 1 of US 9,497,756
Preamble
A second base station comprising:
A method comprising:
Limitations
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: determine a symbol number of a starting symbol in time of first radio resources of a first physical downlink control channel transmitted by a first base station;

transmitting, by a first base station, a first physical downlink control channel associated with one or more wireless devices in communication with the first base station, wherein the first physical downlink control channel is transmitted in fewer than all subframes of a frame and begins in time at a first symbol number in a series of symbols of a subframe; and

determine, based on the symbol number of the starting symbol in time, second radio resources of a second physical downlink control channel of the second base station to manage overlap with the first radio resources of the first physical downlink control channel; and
transmitting, by a second base station, a second physical downlink control channel associated with one or more wireless devices in communication with the second base station, wherein second radio resources of the second physical downlink control channel are configured based on the first symbol number of the first physical downlink control channel to manage overlap with first radio resources of the first physical downlink control channel.
Limitation 3
transmit the second physical downlink control channel using the determined second radio resources.



Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites limitations which reads on limitations of claim 1 of U.S. Patent No. 9,497,756. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 9,497,756 with obvious wording variations.

7. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,826,519. 

Claim 1 of current application
Claim 1 of US 9,826,519
Preamble
A second base station comprising:
A method comprising:

one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: determine a symbol number of a starting symbol in time of first radio resources of a first physical downlink control channel transmitted by a first base station;
transmitting, by a computing device and a first base station: 
first configuration information indicating that a first physical downlink control channel associated with the first base station is to begin in time at a first symbol number in a series of symbols of a subframe; 
Limitation 2
determine, based on the symbol number of the starting symbol in time, second radio resources of a second physical downlink control channel of the second base station to manage overlap with the first radio resources of the first physical downlink control channel; and
and second configuration information indicating that the first physical downlink control channel is to be transmitted by the first base station in fewer than all subframes of a frame; and
Limitation 3
transmit the second physical downlink control channel using the determined second radio resources.

transmitting, by the computing device and to a second base station, the first configuration information to allow the second base station to manage overlap between first radio resources of the first physical downlink control channel associated with the first base station and second radio resources of a second physical downlink control channel associated with the second base station. 


 	Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites 
8. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,913. 

Claim 1 of current application
Claim 1 of US 10,397,913
Preamble
A second base station comprising:
A method comprising:
Limitation 1
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: determine a symbol number of a starting symbol in time of first radio resources of a first physical downlink control channel transmitted by a first base station;
determine, based on the symbol number of the starting symbol in time, second radio resources of a second physical downlink control channel of the second base station to manage overlap with the first radio resources of the first physical downlink control channel; and
receiving, by a first base station: 
first configuration information indicating a starting symbol parameter that is indicative of a start, in at least one subframe, of a first physical downlink control channel associated with the first base station; and second configuration information indicating that the first physical downlink control channel is to be transmitted by the first base station in fewer than all resource blocks of the at least one subframe;
Limitation 2

receiving, by a second base station, the first configuration information; and 


transmit the second physical downlink control channel using the determined second radio resources.

transmitting, by the second base station, a second physical downlink control channel using second radio resources that are configured, based on the first configuration information, to manage overlap with first radio resources of the first physical downlink control channel.


 	Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 1 of the instant application recites limitations which reads on limitations of claim 1 of U.S. Patent No. 10,397,913. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,397,913 with obvious wording variations.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILL W LIN/Primary Examiner, Art Unit 2412